Case 1:20-cr-O0060-DLH Document 58 Filed 07/14/20 Page 1 of 1

"Case 1:20-cr-00060-' “4 *SEALED* Document 10 Filee~"¥/05/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

| RECEIVED
UNITED STATES DISTRICT COURMep staTES MARSHALS

DISTRICT OF NORTH DAKOTA
MAR 04 2029

DISTRICT OF NORTH DAKOTA
United States of America

V.

Demetrius Willie Jayvon Glenn, a/k/a T, a/k/a Rich Case No. 1:20-cr-060-01

 

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Demetrius Willie Jayvon Glenn, a/k/a T, a/k/a Rich ,

 

who is accused of an offense or violation based on the following document filed with the court:

wf Indictment [ Superseding Indictment Information © Superseding Information © Complaint
CI Probation Violation Petition C1 Supervised Release Violation Petition M Violation Notice © Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone
Aiding and Abetting

 

Date: 03/05/2020 /s/ Renee Hellwig

Issuing officer's signature

 

City and state: Bismarck, ND Renee Hellwig, Deputy Clerk

 

Printed name and title

 

Return

 

This warrant was received on (date) S-S 7A 220, and the person was arrested on (date) 77 27 Z PZ Dp
at (city and state) JS ranro 7, UP .
a ”

Date: “/-2- Z$ z
f — y Arresting officer’s signature
Lawwtth Exoncitord S BUS tn

Printed name and title

 

 

 

 
